Citation Nr: 0107259	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for a chronic duodenal 
ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to July 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision which, in part, 
denied service connection for multiple disabilities and 
denied a rating in excess of 10 percent for duodenal ulcer 
disease.  The July 1999 Notice of Disagreement (NOD) 
addressed only the denials of service connection for right 
eye disability and the rating for the duodenal ulcer disease, 
both of which were addressed in the January 2000 statement of 
the case (SOC).  However, only the issue of entitlement to an 
increased rating for duodenal ulcer disease was addressed in 
the VA Form 9, Appeal to the Board, and thus only that issue 
has been perfected on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Current manifestation of the veteran's chronic duodenal 
ulcer include subjective complaints of gas and pain with 
tenderness of the abdomen shown on objective evaluation.  

3.  No more than slight symptoms have been demonstrated, and 
the record does not support a finding of recurring episodes 
of severe symptoms two or three times a year averaging 10 
days or continuous moderate manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic duodenal ulcer have not been satisfied 38 U.S.C.A. 
§§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Code 7305 (2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  

I am satisfied that all appropriate development has been 
accomplished.  All relevant facts have been properly 
developed.  The recent examination provides sufficient 
information to rate the disability in accordance with the 
applicable rating code.  The statement of the case advised 
the veteran of the pertinent law and regulations as well as 
the bases for a grant of the next higher evaluation for his 
service-connected duodenal ulcer.  Likewise, the veteran, in 
a March 2000 letter was advised that he could submit 
additional evidence within a 90-day period from the date of 
that letter.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by the Veterans Claims Assistance Act of 2000 have 
been satisfied in this case.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for chronic duodenal ulcers in a December 1966 rating 
decision.  The veteran was afforded a 10 percent rating under 
the provisions of 38 C.F.R. § 4.114, Code 7305.  This is the 
veteran's current rating.  

The veteran contends that he is on continuous medication and 
that he is required to carefully monitor his diet due to his 
stomach condition.  Moreover, he reports that he has a 
constant build-up of gas and experiences pain that is 
sometimes quite severe due to his duodenal ulcer.  

A 10 percent rating is warranted for chronic duodenal ulcer 
disease that is mild with recurring symptoms once or twice 
yearly.  The next higher evaluation of 20 percent requires 
moderate symptoms with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
Code 7305.  

The report of official examination in October 1998 shows that 
the veteran complained of right upper quadrant pain and 
reported that he had difficulty with eating fatty foods, 
dairy products, and foods that were acidic in nature.  He 
reported that he had not had any episodes of hemorrhaging 
since 1960 when he suffered a rupture of the duodenum.  The 
veteran did not report that he was receiving routine 
evaluation or treatment for his service-connected disability.  
Instead, he reported that he managed the pain by taking 
Maalox.  The examination of the abdomen was negative, except 
for tenderness in the left upper quadrant.  In addition, 
other conditions were noted to include ulcerative colitis and 
ileostomy.  However, these involve the lower gastrointestinal 
tract and not, as the duodenal ulcer disease does, the upper 
gastrointestinal tract.  

However, nothing in the current record would suggest that the 
veteran currently satisfies the criteria for next higher 
evaluation.  There is no evidence of moderate disablement or 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  In view of the foregoing, the 
preponderance of the evidence is against the claim for an 
increased rating for chronic duodenal ulcer.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalizations for his duodenal 
ulcer.  Moreover, it is noted that he has not experienced any 
hemorrhaging since 1960.  The predominant feature of his 
condition is pain and discomfort related to his food choices.  
It is also important to note that the October 1998 
examination report reflects the medical opinion that overall, 
the veteran was able to perform daily active living to a 
level that could be expected at his age.  The veteran was 
described as an active person who was able to engage in tasks 
at home and in his yard, including reconstruction projects.  
Since the veteran is more than 70 years old, the issue of his 
employment does not currently appear to be a factor.  
Moreoever, marked interference with employment due to 
service-connected disability is not shown by the evidence.  
In view of the foregoing, consideration of a higher rating on 
extraschedular grounds is not warranted currently.  


ORDER

An evaluation in excess of 10 percent for a chronic duodenal 
ulcer is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals




 

